DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 8, 12, 19, 20, 26-30, 32, 33, 36-40, 42-44 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 8, 12, 19, 20, 26-30, 32, 33, 36-40, 42-44 and 46 are all within at least one of the four categories.
The independent claims recite:
determining a measure of dispersion of the measures of kinetic state; 
combining the measure of dispersion with at least one other data characteristic determined from the motion data, to produce a selection score; and 
generating an output indicating the selection score. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).


The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining, combining, and generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional elements that are well-understood, routine and previously known to the industry.  For example, dependent claims 2, 3, 7, 8, 12, 19, 20, 28, 29 recite further details of the mathematical concept/process.  Dependent claims 26, 27 recite additional data input that is well-understood routine and previously known to the industry.  Dependent claims 33, 36 recite additional data output that is well-understood routine and previously known to the industry.  
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-3, 7, 8, 12, 19, 20, 26-30, 32, 33, 36-40, 42-44 and 46 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, combining, and generating merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (generating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, combining, and generating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide disease progression. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, combining, and generating. The claims do not apply the obtained selection score to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, motion detector and medium.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (para [0053] and [0057] and Fig. 1) which discloses that the motion detector, processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining, combining, and generating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 30 and 42, and the claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
usual" in claims 1 and 42 is a relative term which renders the claim indefinite.  The term "usual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following claim terms lack antecedent basis in Claim 3:
“the numerical distance”
“the interquartile range”
“the standard deviation”
“the variability”
“the scatter”
“the spread”
The following claim terms lack antecedent basis in Claim 7:
“the number of minutes”
“the proportion of time”
“the interquartile range”
“the number of windows”
“the observation period”
Regarding claim 30, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, it is unclear whether the phrase following “and optionally” is a required claim limitation or stated in the alternative.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 37-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article entitled “An Objective Fluctuation Score for Parkinson's Disease” by Horne et al (hereinafter “Horne”; cited by Applicant).
As to claims 1, 37, 39, 42, Horne teaches a method of determining a state of progression in a subject of a disease or treatment having motion symptoms, the method comprising; 
obtaining a time series of motion data from a motion detector worn on an extremity of the subject (“The Parkinson Kinetigraph data logger[9] (PKG, Global Kinetics Australia) was used for recording bradykinesia and dyskinesia[9]. This logger is worn on the wrist most severely affected by Parkinsonism and contains an accelerometer and memory sufficient for >10 days of continuous recording” p. 6, Recording Protocol), over an extended period during usual activities of the subject (“… the PKG was worn for at least 6 days.” p. 6, Recording Protocol); processing the motion data to produce a plurality of measures of kinetic state of the subject at a respective plurality of times throughout the extended period, each measure of kinetic state comprising at least one of: a measure for bradykinesia, and a measure for dyskinesia (one of bradykinesia and dyskinesia: “When recording was completed, data was downloaded and analysed by proprietary algorithms that calculate a bradykinesia score (BKS) and a dyskinesia score (DKS)[9]. The algorithm produces BKS and DKS every two minutes ….” p. 6, Recording Protocol); determining a measure of dispersion of the measures of kinetic state (“The Interquartile Range (IQR) is well accepted as a measure of variation of a non-parametric distribution such as the BKS and DKS distributions” p. 2, Introduction; Fig. 1); combining the measure of dispersion with at least one other data characteristic determined from the motion data, to produce a selection score (the other of bradykinesia and dyskinesia is combined: “The Fluctuation Score was produced by summing the interquartile range of bradykinesia scores and dyskinesia scores” p 1, Methods); and generating an output indicating the selection score (p. 7-8, Creating an Optimised Fluctuations Score). 

As to claims 2, 38, and 40, Horner further teaches including the step of generating an output indicating that motion symptoms are at an initial stage if the selection score is less than a threshold, and generating an output indicating that motion symptoms are at an advanced stage if the selection score is greater than the threshold (“Thus, contributions in the variation of both the BKS and DKS are required to 

As to claim 3, Horne teaches wherein the measure of dispersion is one of: a measure of the numerical distance between a high and low percentile of the measures of kinetic state; a measure of the interquartile range of the measures of kinetic state (“The Interquartile Range (IQR) is well accepted as a measure of variation of a non-parametric distribution such as the BKS and DKS distributions” p. 2, Introduction; Fig. 1); a measure of the variance of the measures of kinetic state; and at least one of a measure of the standard deviation of the measures of kinetic state, an indicator of the variability of the measures of kinetic state, an indicator of the scatter of the measures of kinetic state, and an indicator of the spread of the measures of kinetic state. 
Double Patenting
Claims 1, 2, 37-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,736,577. Although the claims at issue are not identical, they are not patentably distinct from each other.
Prior Art
	The prior art does not teach or suggest claims 7, 8, 12, 19, 20, 26-30, 32, 33, 36, 43, 44 and 46.  However, the claims are ineligible for patenting under 35 USC 101, as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. McCrosky/Primary Examiner, Art Unit 3791